           Case 1:20-cr-00157-LJL Document 17 Filed 04/14/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                          Protective Order

                 v.                                                                20 Cr. 157 (LJL)

 Miguel Sarante,
 Jeffry Guzman de la Cruz, and
 Fernando Sarante,

                             Defendants.



       Upon the application of the United States of America, and the defendants having requested

discovery under Fed. R. Crim. P. 16(a), the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government has made and will continue to make disclosure

to the defendants of documents, objects and information, including electronically stored

information (“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and

the Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material includes material that (i) affects the privacy and confidentiality of individuals; (ii) would

impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains (i) private, sensitive, and confidential
          Case 1:20-cr-00157-LJL Document 17 Filed 04/14/20 Page 2 of 4




information (including but not limited to autopsy photographs and crime scene photographs), and

(2) information that identifies, or could lead to the identification of, witnesses who may be subject

to intimidation or obstruction, and whose lives, persons, and property, as well as the lives, persons

and property of loved ones, will be subject to risk of harm absent the protective considerations set

forth herein. The Government’s designation of material as sensitive disclosure material will be

controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

       2. Disclosure material that is not sensitive disclosure material may be disclosed by counsel

to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

           (b) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material may be disclosed in the same manner as other disclosure

material; however, the defendants may review sensitive disclosure material only with their


                                                  2
          Case 1:20-cr-00157-LJL Document 17 Filed 04/14/20 Page 3 of 4




counsel, but may not maintain a copy of any sensitive disclosure material or disclose the sensitive

disclosure material.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

       7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s




                                                  3
            Case 1:20-cr-00157-LJL Document 17 Filed 04/14/20 Page 4 of 4




ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

                                    Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


SO ORDERED:

Dated: New York, New York
             14 2020
       April __,

                                                         _________________________________
                                                         THE HONORABLE LEWIS J. LIMAN
                                                         UNITED STATES DISTRICT JUDGE




                                                4
